

Exhibit 10.4


MATRIA HEALTHCARE, INC.


2005 EMPLOYEE STOCK PURCHASE PLAN




The following constitute the provisions of the 2005 Employee Stock Purchase Plan
of Matria Healthcare, Inc.


1. Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company through accumulated payroll deductions. It is the intention of the
Company to have the Plan qualify as an “Employee Stock Purchase Plan” under
Section 423 of the Code. The provisions of the Plan, accordingly, shall be
construed so as to extend and limit participation in a manner consistent with
the requirements of that section of the Code.


2. Definitions.


(a) “Board” shall mean the Board of Directors of the Company.


(b) “Code” shall mean the Internal Revenue Code of 1986, as amended.


(c) “Common Stock” shall mean the common stock, $0.01 par value per share, of
the Company.


(d) “Company” shall mean Matria Healthcare, Inc., a Delaware corporation.


(e) “Compensation” shall mean an Employee’s base salary, including commissions,
from the Company or one or more Designated Subsidiaries, including such amounts
of base salary as are deferred by the Employee (i) under a qualified cash or
deferred arrangement described in Section 401(k) of the Code, or (ii) to a plan
qualified under Section 125 of the Code. Compensation does not include overtime,
bonuses, reimbursements or other expense allowances, fringe benefits (cash or
noncash), moving expenses, deferred compensation, and contributions (other than
contributions describe din the first sentence) made on the Employee’s behalf by
the Company or one or more Designated Subsidiaries under any employee benefit or
welfare plan now or hereafter established.


(f) “Designated Subsidiaries” shall mean the Subsidiaries which have been
designated by the Board from time to time in its sole discretion as eligible to
participate in the Plan.


(g) “Effective Date” shall mean the later of July 1, 2005 or (ii) the date that
the Plan is approved by the Company’s stockholders. However, should any
Designated Subsidiary become a Participating Company in the Plan after such
date, then such entity shall designate a separate Effective Date with respect to
its employee participants.


(h) “Employee” shall mean any individual who is engaged in the rendition of
personal services to the Company or a Designated Subsidiary for Compensation.
For purposes of the Plan, the employment relationship shall be treated as
continuing intact while the individual is on sick leave or other leave of
absence approved by the Company. Where the period of leave exceeds 90 days and
the individual’s right to reemployment is not guaranteed either by statute or by
contract, the employment relationship will be deemed to have terminated on the
91st day of such leave.


(i) “Enrollment Date” shall mean the first day of each Purchase Period.


(j) “Exercise Date” shall mean the last day of each Purchase Period.

Exhibit 10 4 Matria 2005 Employee Stock Purchase Plan A-

1

--------------------------------------------------------------------------------



(k) “Fair Market Value” shall mean, as of any date, the value of Common Stock
determined as follows:


(1) If the Common Stock is listed on any established stock exchange or a
national market system, including with out limitation the Nasdaq National
Market, its Fair Market Value shall be the closing selling price of such stock
on the principal securities exchange or national market system on which the
Common Stock is at the time listed for trading. If there are no sales of Common
Stock on that date, then the closing selling price for the Common Stock on the
next preceding day for which such closing selling price is quoted shall be
determinative of Fair Market Value; or


(2) If the Common Stock is not traded on an exchange or a national market
system, its Fair Market Value shall be determined in good faith by the Board,
and such determination shall be conclusive and binding on all persons.


(l) “Participant” means an Employee of the Company or Designated Subsidiary who
is actively participating in the Plan.


(m) “Plan” shall mean this Employee Stock Purchase Plan.


(n) “Plan Administrator” shall mean either the Board or a committee of the Board
that is responsible for the administration of the Plan.


(o) “Purchase Period” shall mean a period of approximately three months,
commencing on January 1, April 1, July 1 and October 1 of each year and
terminating on the next following March 31, June 30, September 30 or December
31, respectively, provided, however, that the first Purchase Period shall
commence on the Effective Date and shall end on December 31, 2005.


(p) “Purchase Price” shall mean an amount equal to 85% of the Fair Market Value
of a share of Common Stock on the Enrollment Date or on the Exercise Date,
whichever is lower.


(q) “Reserves” shall mean the number of shares of Common Stock covered by each
option under the Plan which have not yet been exercised and the number of shares
of Common Stock which have been authorized for issuance under the Plan but not
yet placed under option.


(r) “Subsidiary” shall mean a corporation, domestic or foreign, of which not
less than 50% of the voting shares are held by the Company or a Subsidiary,
whether or not such corporation now exists or is hereafter organized or acquired
by the Company or a Subsidiary.


3. Eligibility.


(a) General. Any Employee who is employed by the Company on a given Enrollment
Date shall be eligible to participate in the Plan for the Purchase Period
commencing with such Enrollment Date.


(b) Limitations on Grant and Accrual. Any provisions of the Plan to the contrary
notwithstanding, no Employee shall be granted an option under the Plan (i) if,
immediately after the grant, such Employee (taking into account stock owned by
any other person whose stock would be attributed to such Employee pursuant to
Section 424(d) of the Code) would own stock and/or holding outstanding options
to purchase stock possessing five percent (5%) or more of the total combined
voting power or value of all classes of stock of the company or of any
Subsidiary of the Company, or (ii) which permits his or her rights to purchase
stock under all employee stock purchase plans of the Company and its
Subsidiaries to accrue at a rate which exceeds Twenty-Five Thousand Dollars
($25,000) worth of stock (determined at the Fair Market Value of the shares at
the time such option is granted) for each calendar year in which such option is
outstanding at any time. The determination of the accrual of the right to
purchase stock shall be made in accordance with Section 423(b)(8) of the Code
and the regulations thereunder.

Exhibit 10 4 Matria 2005 Employee Stock Purchase Plan A-

2

--------------------------------------------------------------------------------



(c) Other Limits on Eligibility. Notwithstanding paragraph (a) above, the
following Employees, as defined in paragraph 2, shall not be eligible to
participate in the Plan for any relevant Purchase Period: (i) employees whose
customary employment is 20 hours or less per week; and (ii) employees whose
customary employment is for not more than 5 months in any calendar year.


4. Purchase Periods.


(a) The Plan shall be implemented through consecutive Purchase Periods until
such time as (i) the maximum number of shares of Stock available for issuance
under the Plan shall have been purchased, or (ii) the Plan shall have been
sooner terminated in accordance with paragraph 19 hereof.


(b) A Participant shall be granted a separate purchase right for each Purchase
Period in which he/she participates. The purchase right shall be granted on the
first day of the Purchase Period and shall be automatically exercised on the
last day of the Purchase Period.


(c) Except as specifically provided herein, the acquisition of Common Stock
through participation in the Plan for any Purchase Period shall neither limit
nor require the acquisition of Common Stock by a Participant in any subsequent
Purchase Period.


5. Participation.


(a) An eligible Employee may become a Participant in the Plan by completing a
subscription agreement authorizing payroll deductions in the form of Exhibit A
to this Plan and filing it with the Company’s payroll office at least fifteen
(15) business days prior to the Enrollment Date for the Purchase Period in which
such participation will commence, unless a later time for filing the
subscription agreement is set by the Board for all eligible Employees with
respect to a given Purchase Period.


(b) Payroll deductions for a Participant shall commence with the first period
payroll following the Enrollment Date and shall end on the last complete payroll
period during the Purchase Period, unless sooner terminated by the Participant
as provided in paragraph 10.


6. Payroll Deductions.


(a) At the time a Participant files his/her subscription agreement, he/she shall
elect to have payroll deductions made on each pay day during the Purchase Period
in an amount not exceeding ten percent (10%) of the Compensation which he/she
receives on each payday during the Purchase Period.


(b) All payroll deductions made for a Participant shall be credited to his/her
account under the Plan and will be withheld in whole percentages only. A
Participant may not make any additional payments into such account.


(c) A Participant may discontinue his or her participation in the Plan as
provided in paragraph 10, or may decrease the rate of his/her deductions during
the Purchase Period by completing or filing with the Company a new subscription
agreement authorizing a decrease in payroll deduction rate. The decrease in rate
shall be effective with the first full payroll period following ten (10)
business days after the Company’s receipt of the new subscription agreement
unless the Company elects to process a given change in participation more
quickly. A Participant may increase the rate of his/her payroll deductions for a
future Purchase Period by filing with the Company a new subscription agreement
authorizing an increase in payroll deduction rate within ten (10) business days
(unless the Company elects to process a given change in participation more
quickly) before the commencement of the upcoming Purchase Period. A
Participant’s subscription agreement shall remain in effect for successive
Purchase Periods unless terminated as provided in paragraph 10. The Board shall
be authorized to limit the number of participation rate changes during any
Purchase Period.


(d) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and paragraph 3(b) herein, a Participant’s payroll
deductions may be

Exhibit 10 4 Matria 2005 Employee Stock Purchase Plan A-

3

--------------------------------------------------------------------------------



decreased to 0% at such time during any Purchase Period which is scheduled to
end during the current calendar year (the “Current Purchase Period”) that the
aggregate of all payroll deductions which were previously used to purchase stock
under the Plan in a prior Purchase Period which ended during that calendar year
plus all payroll deductions accumulated with respect to the Current Purchase
Period equals $25,000. Payroll deductions shall recommence at the rate provided
in such Participant’s subscription agreement at the beginning of the first
Purchase Period which is scheduled to end in the following calendar year, unless
terminated by the Participant as provided in paragraph 10.


7. Grant of Option. On the first day of each Purchase Period, each eligible
Employee participating in such Purchase Period shall be granted an option to
purchase on the Exercise Date for such Purchase Period (at the applicable
Purchase Price) up to a number of shares of the Company’s Common Stock
determined by dividing such Employee’s payroll deductions accumulated prior to
such Exercise Date and retained in the Participant’s account as of the Exercise
Date by the applicable Purchase Prices, provided (i) that such purchase shall be
subject to the limitations set forth in paragraphs 3(b), 12, and 21 hereof,
and (ii) the maximum number of shares of Common Stock an Employee shall be
permitted to purchase in any Purchase Period shall be 375 shares, subject to
adjustment as provided in paragraph 18 hereof. Exercise of the option shall
occur as provided in paragraph 8, unless the Participant has withdrawn pursuant
to paragraph 10, and the option, to the extent not exercised, shall expire on
the last day of the Purchase Price.


8. Exercise of Option. Unless a Participant withdraws from the Plan as provided
in paragraph 10 below, his/her option for the purchase of shares will be
exercised automatically on each Exercise Date, and the maximum number of full
shares subject to option shall be purchased for such Participant at the
applicable Purchase Price with the accumulated payroll deductions in his/her
account. No fractional shares will be purchased; any payroll deductions
accumulated in a Participant’s account which are not sufficient to purchase a
full share shall be carried over to the next Purchase Period, if the Participant
elects to participate in the next Purchase Period, or returned to the
Participant. Any amount remaining in a Participant’s account following the
purchase of shares on the Exercise Date, other than the amounts described in the
preceding sentence, shall be returned to the Participant and shall not be
carried over to the next Purchase Period. During a Participant’s lifetime, a
Participant’s option to purchase shares hereunder is exercisable only by
him/her.


9. Delivery. Upon receipt of a request from a Participant after each Exercise
Date on which a purchase of shares occurs, the Company shall arrange the
delivery to such Participant, as appropriate, of a certificate representing the
shares purchased upon exercise of his/her options.


10. Withdrawal, Termination of Employment.


(a) A Participant may withdraw all but not less than all the payroll deductions
credited to his/her account and not yet used to exercise his/her option under
the Plan at any time by giving written notice to the Company in the form of
Exhibit B to this Plan. All of the Participant’s payroll deductions credited to
his/her account will be paid to such Participant promptly after receipt of
notice of withdrawal, such Participant’s option for the Purchase Period will be
automatically terminated, and on further payroll deductions for the purchase of
shares will be made during the Purchase Period. If a Participant withdraws from
a Purchase Period, payroll deductions will not resume at the beginning of the
succeeding Purchase Period unless the Participant delivers to the Company a new
subscription agreement.


(b) Upon a Participant’s ceasing to be an Employee for any reason or upon
termination of a Participant’s employment relationship (as described in
paragraph 2(h), the payroll deductions credited to such Participant’s account
during the Purchase Period but not yet used to exercise the option will be
returned to such Participant or, in the case of his/her death, to the person or
persons entitled thereto under paragraph 14, and such Participant’s option will
be automatically terminated.


11. Interest. No interest shall accrue on the payroll deductions of a
Participant in the Plan.

Exhibit 10 4 Matria 2005 Employee Stock Purchase Plan A-

4

--------------------------------------------------------------------------------



12. Stock.


(a) The maximum number of shares of the company’s Common Stock which shall be
made available for sale under the Plan shall be 150,000 shares, subject to
adjustment upon changes in capitalization of the Company as provided in
paragraph 18. If on a given Exercise Date the number of shares with respect to
which options are to be exercised exceeds the number of shares then available
under the Plan, the Company shall make a pro rata allocation of the shares
remaining available for purchase in as uniform a manner as shall be practicable
and as it shall determine to be equitable.


(b) A Participant will have no interest or voting right in shares covered by
his/her option until such shares are actually purchased on the Participant’s
behalf in accordance with the applicable provisions of the Plan. No adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date of such purchase.


(c) Shares to be delivered to a Participant under the Plan will be registered in
the name of the Participant or in the name of the Participant and his/her
spouse.


13. Administration.


(a) Administrative Body. The Plan shall be administered by the Board of the
Company or a committee of members of the Board appointed by the Board. The Board
or its committee shall have full and exclusive discretionary authority to
construe, interpret and apply the terms of the Plan, to determine eligibility
and to adjudicate all disputed claims filed under the Plan. Every finding,
decision and determination made by the Board or its committee shall, to the full
extent permitted by law, be final and binding under all parties. Members of the
Board who are eligible Employees are permitted to participate in the Plan to the
extent limited by subparagraph (b) of this paragraph 13.


(b) Rule 16b-3 Limitations. Notwithstanding the provisions of subparagraph (a)
of this paragraph 13, in the event that Rue 26b-3 promulgated under The
Securities Exchange Act of 1934, as amended, or any successor provision (“Rule
16b-3”) provides specific requirements for the administrators of plans of this
type, the Plan shall be only administered by such a body and in such a manner as
shall comply with the applicable requirements of Rule 16b-3. Unless permitted by
Rule 16b03, no discretion concerning decisions regarding the Plan shall be
afforded to any committee or person that is not “disinterested” as that term is
used in Rule 16b-3.


14. Designation of Beneficiary. (a) Each Participant will file a written
designation of a beneficiary who is to receive any shares and cash, if any, from
the Participant’s account under the Plan in the event of such Participant’s
death subsequent to an Exercise Date on which the option is exercised but prior
to delivery to such Participant of such shares and cash. In addition, a
Participant may file a written designation of a beneficiary who is to receive
any cash from the Participant’s account under the Plan in the event of such
Participant’s death prior to exercise of the option. If a Participant is married
and the designated beneficiary is not the spouse, spousal consent shall be
required for such designation to be effective.


(b) Such designation of beneficiary may be changed by the Participant (and his
or her spouse, if any) at any time by written notice. In the event of the death
of a Participant and to the absence of a beneficiary validly designated under
the Plan who is living at the time of such Participant’s death, the Company
shall deliver such shares and/or cash to the executor or administrator of the
estate of the Participant, or if no such executor or administrator of the estate
of the Participant, or if no such executor or administrator has been appointed
(to the knowledge of the Company), the Company, in it discretion, may delivery
such shares and/or cash to the spouse or to any one or more dependents or
relatives of the Participant, or if no spouse, dependent or relative is known to
the Company, then to such other person as the Company may designate.


15. Transferability. Neither payroll deductions credited to a Participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under the Plan may be assigned, transferred, pledge or otherwise disposed
of in any way (other than by will, the laws of descent and distribution or as
provided in

Exhibit 10 4 Matria 2005 Employee Stock Purchase Plan A-

5

--------------------------------------------------------------------------------



paragraph 14 hereof) by the Participant. Any such attempt at assignment,
transfer, pledge or other disposition shall be without effect, except that the
Company may not treat such act as an election to withdraw funds from a Purchase
Period in accordance with paragraph 10.


16. Use of Funds. All payroll deduction received or held by the Company under
the Plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such payroll deductions.


17. Reports. Individual accounts will be maintained for each Participant in the
Plan. Statements of account will be given to Participants at least annually,
which statements will set forth the amounts of payroll deductions, the Purchase
Price, the number of shares purchased and the remaining cash balance, if any.


18. Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.


(a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the Reserves, as well as the price per share of
Common Stock covered by each option under the Plan which has not yet been
exercised, shall be proportionately adjusted for any increase or decrease in the
number of issued shares of Common Stock resulting from a stock split, reverse
stock split, stock dividend, combination or reclassification of the Common
Stock, or any other increase or decrease in the number shares of Common Stock
effected without receipt of consideration by the Company, provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration.” Such adjustment shall
be made by the Board, whose determination in that respect shall be final,
binding and conclusive. Except as expressly provided herein, no issue by the
Company of share of stock of any class, or securities convertible into shares of
stock of any class, shall affect, and no adjustment by reason thereof shall be
made with respect to, the number of price of shares of Common Stock subject to
an option. The Board may, if it so determines in the exercise of its sole
discretion, make provision for adjusting the Reserves, as well as the price per
share of Common Stock covered by each outstanding option, in the event the
Company effects one or more reorganization, recapitalizations, rights offerings
or other increases or reductions of shares of its outstanding Common Stock.


(b) Change in Ownership, Dissolution or Liquidation. In the event of a proposed
sale of all or substantially all of the assets of the Company, the merger of the
Company with or into another corporation, in which merger the Company will not
be the surviving corporation (other than a reorganization effectuated primarily
to change the state in which the Company is incorporated), or a reverse merger
in which the Company is the surviving corporation but in which securities
possessing more than fifty percent (50%) of the total combined voting power of
the Company’s outstanding securities are transferred to a person or persons
different from the person or persons holding those securities immediately prior
to the transfer, each option under the Plan shall be assumed or an equivalent
option shall be substituted by such successor corporation or a parent or
subsidiary of such successor corporation, unless the Board determines, in the
exercise, of its sole discretion and in lieu of such assumption or substitution,
to shorten the Purchase Period then in progress by setting a new Exercise Date
(the “New Exercise Date”). If the Board shortens the Purchase Period then in
progress in lieu of assumption or substitution in the event of a merger or sale
of assets, the Board shall notify each Participant in writing, at least ten (10)
days prior to the New Exercise Date, that the Exercise Date for his/her option
ahs been changed to the New Exercise Date and that his/her option will be
exercised automatically on the New Exercise Date, unless prior to such date
he/she has withdrawn from the Purchase Period as provided in paragraph 10. For
purposes of this paragraph, an option granted under the Plan shall be deemed to
be assumed if, following the sale of assets or merger, the option confers the
right to purchase, for each share of option stock, subject to the option
immediately prior to the sale of assets or merger, the consideration (whether
stock, cash or other securities or property) received in the sale of assets or
merger by holders of Common Stock for each share of Common Stock held on the
effective date of the transaction (and if such holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares of Common Stock); provided, however, that if such
consideration received in the sale of assets or merger was not solely common
stock of the successor corporation or its parent (as defined in Section 424(e)
of the Code), the Board may, with the consent of the successor corporation and
the Participant, provide for the consideration to be received upon exercise of
the option to be solely common stock of the successor corporation or its parent
equal in fair market value to the per share consideration received by holders of
Common Stock in the sale of assets or merger.

Exhibit 10 4 Matria 2005 Employee Stock Purchase Plan A-

6

--------------------------------------------------------------------------------



19. Amendment or Termination.


(a) The Board of Directors of the Company may at any time and for any reason
terminate or amend the Plan. Except as provided in paragraph 18, no such
termination can affect options previously granted, provided that a Purchase
Period may be terminated by the Board of Directors on any Exercise Date if the
Board determines that the termination of the Plan is in the best interests of
the Company and its shareholders. Except as provided in paragraph 18, no
amendment may make any change in any option theretofore granted which amendment
adversely affects the rights of any Participant. To the extent necessary to
comply with Rule 16b-3 or Section 423 of the Code (or any successor rule or
provision or any other applicable law or regulation), the Company shall obtain
shareholder approval in such a manner and to such a degree as required.


(b) Without shareholder consent and without regard to whether any Participant
rights may be considered to have been “adversely affected,” the Board (or its
committee) shall be entitled to change the Purchase Period, limit the frequency
and/or number of changes in the amounts withheld during Purchase Periods,
establish the exchange ratio applicable to amounts withheld in a currency other
than U.S. dollars, permit payroll withholding in excess of the amount designated
by a Participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
Participant properly correspond with amounts withheld from the Participant’s
Compensation, and establish such other limitations or procedures as the Board
(or its committee), determines in its sole discretion advisable which are
consistent with the Plan.


20. Notices. All notices or other communications by a Participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.


21. Conditions Upon Issuance of Shares. Shares shall not be issued with respect
to an option unless the exercise of such option and the issuance and delivery of
such shares pursuant thereto shall comply with all applicable provisions of law,
domestic or foreign, including, without limitation, the Securities Act of 1933,
as amended, the Securities Exchange Act of 1934, as amended, the rules and
regulations promulgated thereunder, the requirements of any stock exchange upon
which the shares may then be listed, and applicable income or employment tax
laws, and shall be further subject to the approval of counsel for the Company
with respect to such option to represent and warrant at the time of any such
exercise that the shares are being purchased only for investment and without any
present intention to sell or distribute such shares if, in the opinion of
counsel for the Company, such a representation is required by any of the
aforementioned applicable provisions of law. In addition, no purchase rights
shall be exercised or shares issued hereunder before the Plan shall have been
approved by shareholders of the Company as provided in paragraph 25.


22. Term of Plan. The Plan shall become effective upon the earlier to occur of
its adoption by the Board of Directors or its approval by the shareholders of
the Company. It shall continue in effect for a term of ten (10) years unless
sooner terminated under paragraph 19.


23. Additional Restrictions of Rule 16b-3. The terms and conditions of options
granted hereunder to, and the purchase of shares by, persons subject to Section
16 of the Exchange Act shall comply with the applicable provisions of Rule
16b-3. This Plan shall be deemed to contain, such options shall contain, and the
shares issued upon exercise thereof shall be subject to, such additional
conditions and restrictions as may be required by Rule 16b-3 to qualify for the
maximum exemption from Section 16 of the Exchange Act with respect to Plan
transactions.


24. Shareholder Approval. Continuance of the Plan shall be subject to approval
by the shareholders of the Company within twelve (12) months before or after the
date the Plan is adopted. If such shareholder approval is obtained at a duly
held shareholders’ meeting, the Plan must be approved by a majority of the votes
cast at such shareholders’ meeting at which a quorum representing a majority of
all outstanding voting stock of the Company is, either in person or by proxy,
present and voting on the Plan. If such shareholder approval is obtained by
written consent, it must be obtained by the written consent of the holders of a
majority of all outstanding voting stock of the Company. However, approval at a
meeting or by written consent may be obtained by a lesser degree of shareholder
approval if the Board determines, in its discretion after consultation with the
Company’s legal counsel, that such a

Exhibit 10 4 Matria 2005 Employee Stock Purchase Plan A-

7

--------------------------------------------------------------------------------



lesser degree of shareholder approval will comply with all applicable laws and
will not adversely affect the qualification of the Plan under Section 423 of the
Code.


25. No Employment Rights. The Plan does not, directly or indirectly, create any
right for the benefit of any employee or class of employees to purchase any
shares under the Plan, or create in any employee or class of employees any right
with respect to continuation of employment by the Company, and it shall not be
deemed to interfere in any way the Company’s right to terminate, or otherwise
modify, an employee’s employment at any time.


26. Effect of Plan. The provisions of the Plan shall, in accordance with its
terms, be binding upon, and inure to the benefit of, all successors of each
employee participating in the Plan, including, without limitation, such
employee’s estate and the executors, administrators or trustees thereof, heirs
and legatees, and any receiver, trustee in bankruptcy or representative of
creditors of such employee.

